05/28/2021



                                                                                            Case Number: DA 21-0217




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0217

JULIE KOSTELECKY, an individual, on
behalf of herself and her minor child
S.M.K.; and JASON KOSTELECKY,
an individual, on behalf of himself and his
minor child S.M.K.,

             Plaintiffs and Appellants,
                                                       ORDER OF MEDIATOR APPOINTMENT
      v.

PEAS IN A POD LLC; LACEY ALLEN;
ERICA WILLIAMS; JANE AND JOHN
DOES 1-10,

             Defendants and Appellees.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Robert K. Baldwin, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this May 28, 2021.


                                                    oe.,-__6.,f
                                            Bowen Greenwood, Clerk of the Supreme Court

c:     John Lyman Amsden, Michael G. Black, Anthony F. Jackson,
       Ross Tillman, Zachary Aaron Franz, Robert K. Baldwin